Citation Nr: 9935178	
Decision Date: 12/17/99    Archive Date: 12/23/99

DOCKET NO.  94-36 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for  skin disability of the 
left lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and A. I.


ATTORNEY FOR THE BOARD

T. S. Tierney, Counsel



INTRODUCTION

The veteran served on active duty from April 1969 to October 
1970.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a February 1994 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio.

In October 1996, the Board remanded the case for additional 
development of the issue of entitlement to service connection 
for skin disability.  The additional development has been 
completed and the case is ready for appellate review.

The Board notes that, as instructed in the October 1996 
remand, the RO contacted the veteran in a letter dated in 
August 1997 and requested that he clarify whether he was 
seeking service connection for any disability of the left 
lower extremity other than the claimed skin disorder.  It 
does not appear that the veteran responded to this inquiry.  
However, his representative, in subsequent correspondence 
indicated that the only issue raised in this appeal is 
entitlement to service connection for a skin disorder of the 
left lower extremity.


FINDINGS OF FACT

1.  All available evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The veteran has a scar of the left ankle due to a skin 
disorder which developed during service; he is not shown to 
currently have any other skin disorder of the left lower 
extremity which is etiologically related to service.



CONCLUSIONS OF LAW

1.  Scarring of the left ankle is due to a disease or injury 
incurred in active duty.  38 U.S.C.A. §§ 1110, 5107 (West 
1991); 38 C.F.R. § 3.303 (1999).

2.  The veteran does not have any other skin disability of 
the left lower extremity due to a disease or injury incurred 
in or aggravated by active duty.  38 U.S.C.A. §§ 1110, 5107 
(West 1991); 38 C.F.R. § 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has found the veteran's claim to be well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  In addition, 
the Board is satisfied that all relevant facts have been 
properly developed with respect to this issue and that no 
further assistance to the veteran is required to comply with 
the duty to assist mandated by statute.

I.  Facts

The available service medical records show that no skin 
disorder of the left lower extremity was found on the 
veteran's enlistment examination.  With the exception of the 
separation examination report dated in September 1970, 
service medical records are negative for evidence of a skin 
disorder of the left lower extremity.  The separation 
examination report shows that the veteran's skin was found to 
be normal except for a three inch scar on the left ankle. 

Other evidence of record demonstrates that the veteran 
suffered from a skin disorder of one or both of the lower 
extremities during service.  A letter dated in December 1969 
from Congressman William W. McCulloch to the Liaison Office 
of the Department of the Navy notes that the veteran, then in 
service, had alleged that he was not receiving proper 
medication for a foot problem.  In a February 1970 response, 
a Brigadier General of the United States Marine Corps 
informed the congressman that the veteran had undergone a 
dermatology consult in December 1969 for hypopigmented 
lesions, but was found fit for duty with no further treatment 
necessary at that time. 

A VA examination was conducted in January 1990.  There were 
no skin disorders on the left lower extremity shown at the 
time of the examination.

The veteran was hospitalized from August to September 1990.  
An examination when he first entered the hospital showed that 
the veteran reported a rash and a history of cellulitis for 
20 years on his feet and ankles.  He reported having 
cellulitis while in Vietnam.  Physical examination showed 
cellulitis over the dorsum of both feet and a three-inch, 
healed scar on the left ankle.  However, the examiner did not 
note the etiology of the cellulitis.  The discharge 
examination showed that the skin had good turgor and there 
were no gross lesions.  There was no diagnosis of a skin 
disorder on the left lower extremity at that time.

At a hearing before a hearing officer at the RO in January 
1995, the veteran testified that his only treatment for 
cellulitis was in Vietnam.  He stated that he had itchiness 
and redness on his feet between the toes.  In addition, he 
testified that he had a scar on the left ankle where the 
flies in Vietnam had eaten through his skin.  The veteran 
stated that he would periodically get swelling and redness up 
to and even above the knee.  He reported that he put powder 
on his feet to stop some of the burning and itching.  In 
regard to the scar, the veteran testified that it was on the 
outside of the left ankle and was discolored.  It was 
approximately two inches in diameter.  According to the 
veteran, his left ankle was treated in the field and he was 
never medivaced out or taken to the rear to have it properly 
treated.

At a VA examination in February 1995, the veteran reported 
that in 1969, while in Vietnam, he started having problems 
with the skin breaking down on his left ankle.  He reported 
that he could see the bones in his left ankle.  He related 
that he was treated by a paramedic who applied daily 
dressings for about four weeks.  According to the veteran, 
the paramedic told him that he had cellulitis of his left 
ankle.  The veteran reported that his ankle problem took 
approximately six more weeks to heal and never had a scab.  
The examination showed a scar which was not easily visible 
approximately 9 centimeters long located on the anterior 
medial aspect of the left lower leg.  It was nontender and 
nonadherent.  The scar was located approximately 10 
centimeters above the tip of the lateral malleolus.  The 
veteran reported that at times he experienced a burning 
sensation in this area.  The veteran also stated that he had 
another scar on the dorsum of the left foot which was also 
almost visible.  The examiner believed that there was some 
transverse discoloration approximately five centimeters long 
located on the dorsum of the left foot.  It was nontender and 
nonadherent.  There was some keratosis at the metatarsal 
heads at the calcaneus at the base of the distal phalanx of 
the first toe bilaterally.  The diagnoses included probably 
infected lacerations left ankle for approximately 10 weeks, 
and residuals of limitation of motion and subjective pain in 
the left ankle.  

Records from the Social Security Administration (SSA) concern 
an unrelated disability.  Such records are negative for 
treatment of or a diagnosis of a current skin disorder of the 
left lower extremity.

VA outpatient treatment records show that in February 1995 
the veteran claimed that he had cellulitis of the left ankle 
with drainage and pain.  X-rays of both ankles were negative 
for unusual soft tissue calcifications.  The treating 
physician did not diagnosis cellulitis on the left lower 
extremity.  A treatment record dated in May 1995 shows that 
the veteran complained of jungle rot on his feet.  The 
diagnosis was tinea pedis.  A physical examination in 
September 1995 showed that the veteran's skin was normal in 
color, temperature, and texture.  Another record dated in 
October 1997 shows that the veteran denied any skin problems 
and a full skin examination was within normal limits.  The 
impression was no skin lesions at that time.

A VA dermatology examination in October 1998 showed that the 
veteran complained of cellulitis in his left ankle, starting 
in 1969.  He reported that the cellulitis was initially 
treated in the field during service and he was not 
hospitalized.  He also reported that he had had other 
episodes of flare-ups with this cellulitis that resolved 
spontaneously.  Examination of the left leg showed two areas, 
approximately three to four centimeters round, with reddish-
brown, slightly raised, scaly, non-erythematous plaques 
located in the distal medial area of the left leg.  There was 
no edema, telangiectasia, discharge, purulence, excoriation, 
erosions, ulcers, necrosis, or scarring seen.  There was no 
dyspigmentation, hypopigmentation or hyperpigmentation seen.  
Examination of the feet showed non-erythematous, minimally 
involved distal lateral subungual dystrophy and debris of all 
10 toes.  There was no cracking, fissuring, or maceration in 
the toe web spaces.  There was no evidence of tinea pedis.  
The distal legs and feet were somewhat xerotic.  The 
diagnoses were nummular eczema, xerosis, and probable 
onychomycosis without tinea pedis.  The examiner noted that 
there was no evidence of cellulitis at the time of the 
examination.

In a December 1998 addendum to the October 1998 VA 
examination report, the examiner noted that based on the 
history and physical examination, there was absolutely no 
correlation between the currently diagnosed skin disorders of 
nummular eczema, xerosis and onychomycosis and any 
hypopigmentation documented in the February 1970 letter from 
the Marine Corps.

II.  Analysis

Entitlement to service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  

The evidence of record, including the service medical 
records, the December 1969 letter from Congressman McCulloch, 
the February 1970 response from the Marine Corps, and the 
veteran's sworn testimony, indicates that the veteran had a 
skin disorder of the left lower extremity during service.  
The veteran claims that the service skin disorder left a scar 
on his left ankle.  The veteran's contention is supported by 
the separation examination report and post-service medical 
evidence of record.  Therefore, the Board concludes that 
service connection is warranted for the residual scar.

The nature of the skin disorder(s) manifested by the veteran 
in service is not clear.  However, the record does reflect 
that no skin disorder other than the residual scar was found 
on the service discharge examination.  Although there is 
post-service medical evidence of tinea pedis, this disorder 
was not found on the October 1998 VA examination.  Currently, 
the veteran is shown to have eczema, xerosis and 
onychomycosis; however, the record contains no medical 
evidence suggesting that any of these disorders is 
etiologically related to service.  To the contrary, the 
October 1998 VA examiner concluded that the disorders were 
not etiologically related to service.  Therefore, the Board 
concludes that the preponderance of the evidence is against 
service connection for skin disability of the left lower 
extremity other than the residual scar discussed above.


ORDER

Service connection for scarring of the left ankle is granted.

Service connection for any other skin disability of the left 
lower extremity is denied.


		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals

 

